Title: To George Washington from James Randolph Reid, 3 March 1783
From: Reid, James Randolph
To: Washington, George


                        
                            Sir,
                            Hospital Hutts 3d March 1783
                        
                        This renews my application for leave of Absence, If your Excellencys arrangements will admit of such leave, I
                            Shall feel a most sensible obligation I know very well that impatience has no rank among the military Virtues, but I am
                            obliged at this time to acknowledge a very great anxiety to go home. I have the honor to be with very great regard Your
                            Excellys most Obed. Servant
                        
                            James R. Reid
                        
                    